Order entered April 5, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00703-CV

IN RE GEICO ADVANTAGE INSURANCE COMPANY AND CEONDRIA
                         HOBBS

         Original Proceeding from the 439th Judicial District Court
                         Rockwall County, Texas
                     Trial Court Cause No. 1-19-1494

                                   ORDER
                  Before Justices Myers, Molberg, and Garcia

      Based on this Court’s opinion of this date, we LIFT the stay of the trial

court’s proceedings imposed by this Court’s order of August 6, 2020, and we

DISMISS this original proceeding as moot.


                                            /s/   LANA MYERS
                                                  JUSTICE